Citation Nr: 1312788	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  04-39 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include as secondary to service-connected chondromalacia of the left knee.

2.  Entitlement to an effective date earlier than May 1, 2004 for the award of an increased rating of 30 percent for chondromalacia of the left knee.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2003 and November 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2009 and July 2011, the Board remanded the matter for additional development and medical inquiry.  

In August 2007, the Veteran testified at a personal hearing before the RO.  In January 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  Transcripts of these hearings are included in the claims file, and have been reviewed.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  Certain evidence has been added to the paper claims file since the most-recent supplemental statement of the case (SSOC) in May 2012.  This evidence has been considered pursuant to a January 2013 waiver of initial Agency of Original Jurisdiction review (AOJ) of the new evidence.  38 C.F.R. §§19.31, 20.1304 (2012).   

In the decision below, the Board will grant service connection for a right hand disorder - a scar on the right hand.  Whether right hand arthritis is secondary to the scar, or to the injury in service that caused the scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In a November 2011 statement, the Veteran indicated an interest in claiming service connection for a left hand disorder.  As that issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over the claim.  It is therefore referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran cut her hand during service which resulted in a permanent scar.  

2.  On June 5, 2002, VA received the Veteran's claim for an increased evaluation for a left knee disability.  

3.  The evidence demonstrates that, between June 5, 2001 and January 16, 2004, the Veteran's left knee disability was not productive of ankylosis, subluxation or lateral instability, flexion limited to 15 degrees, extension limited to 20 degrees, or marked disability caused by malunion of the tibia and fibula.    


CONCLUSIONS OF LAW

1.  A right hand scar was incurred during active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

2.  The criteria for an effective date earlier than May 1, 2004, for the award of an increased rating to 30 percent for chondromalacia of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5010, 5256-5263 (2012).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to these claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO submitted to the Veteran several VCAA letters dated between May 2003 and January 2010.  The letters notified the Veteran regarding what information and evidence is needed to substantiate her claim of service connection and her claim for an earlier effective date.  The letters notified the Veteran regarding what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The letters included provisions regarding disability ratings and effective dates.  Although the Veteran was not fully notified prior to the June 2003 rating decision on appeal that decided her service connection claim, her claim was readjudicated, following full notification, in the May 2012 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification, followed by a readjudication of the claim).  In sum, the Board finds that VA has met its duty to provide VCAA notification to the Veteran regarding the claims on appeal addressed in this decision.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) have been secured.  The RO obtained relevant private and VA treatment records and reports.  The Veteran underwent several VA compensation examinations into her claims.  As will be discussed in the decision below, the examinations are found to be adequate for rating purposes.  The reports indicate that each examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered assessments regarding her claims.  As noted in the July 2011 remand, certain defects were found with a previous VA examination report.  Pursuant to the remand, the Veteran's claims were addressed satisfactorily for the claims decided here.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In sum, the record is sufficiently developed for determinations at this time.  The Board will rely on the record to determine the claim to service connection and the claim to an earlier effective date for an award of increased rating.  Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  The Merits of the Claim to Service Connection

The Veteran claims service connection for a right hand disorder.  During her hearing in January 2013, she asserted that she injured her right hand on two occasions during service.  First, she asserts that she injured her right hand during training in a fall that also injured her knee.  Second, she asserts that she injured her right hand while washing dishes during active duty, which resulted in a cut and permanent scar.  She maintains that these injuries caused arthritis as well.  As indicated in the remand section below, further medical inquiry is warranted into whether right hand arthritis relates to service.  Based on the current record, however, a service connection finding is warranted for a right hand scar.          

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders such as arthritis are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) found that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

With regard to the question of current disability, the evidence of record demonstrates that the Veteran has a current scar on her right hand.  Pursuant to the Board's July 2011 remand, the Veteran underwent VA compensation examination in December 2011.  The examiner diagnosed the Veteran with a superficial right hand scar.  With regard to the issue of whether the Veteran cut her hand during service, the Board notes February and March 1983 STRs which address treatment the Veteran received for cutting her hand while washing dishes.  The Board has also considered the lay statements of record indicating an in-service cut to the right hand.  The Veteran indicated that, while washing dishes at home during her period of active duty, she cut her hand on broken glass.  Her lay statement is supported by a statement of record from her ex-husband, moreover, who indicates that he witnessed the Veteran injuring her right hand while washing dishes.  He stated that she injured her hand on a broken glass while serving on active duty in Germany.  He indicated that she received stitches as well.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As the Veteran and her ex-husband are competent to attest to symptoms such as pain and bleeding, their lay assertions are of probative value.  These symptoms, which the Veteran directly experienced, are observable in nature.  

With reference to Hickson element (3), the remaining question before the Board is whether the Veteran's current scar is related to her in-service cut.  For the Veteran to be successful in her claim, the evidence must show either that it is at least as likely as not that her scar is related to a disease or injury that occurred in service.  If the preponderance of the evidence shows otherwise, the Veteran's claim must be denied.  

Based on the record, the Board finds that the preponderance of the evidence is not against Hickson element (3).  The lay statements of record indicate that the current scar relates to the cut incurred while washing dishes.  Furthermore, in the December 2011 VA report, the current scar is linked to service insofar as the VA examiner expressly stated that the small scar on the right hand was a result of "washing dishes in 1982 when she cut her right hand on broken glass."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008) (to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  

In sum, the record documents a current scar disorder on the right hand, a cut to the right hand during service, and a medical finding that the current scar is a result of the in-service cut.  As such, a service connection finding is warranted for a scar on the right hand.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

III.  Earlier Effective Date

The Veteran has been service connected for a left knee disability since October 1987.  In the February 1988 rating decision granting service connection, her disability was rated as 10 percent disabling.  In September 1999, the Veteran filed a claim for increased rating.  In a June 2000 rating decision, the RO continued the 10 percent evaluation.  As the Veteran did not appeal that decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Veteran filed another claim for increased rating on June 5, 2002.  In a June 2003 rating decision, her claim for increase was denied.  She appealed that decision to the Board.  In subsequent rating decision issued during the appeal period, increased ratings for the left knee disability were awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period).  

In a May 2004 rating decision, the RO assigned a temporary total evaluation (of 100 percent) effective from January 16, 2004 to April 30, 2004, based on surgical treatment the Veteran received for her knee disorder on January 16, 2004.  See 38 C.F.R. § 4.30.  That rating reverted to the schedular 10 percent rating effective from May 1, 2004.  In a June 2004 rating decision the RO increased the rating to 20 percent, effective the date of claim for increased rating on June 5, 2002.  Finally, in a November 2010 rating decision, the RO implemented the Board's October 2009 decision that granted an increased rating of 30 percent for chondromalacia of the left knee, effective May 1, 2004.  The Veteran then appealed the November 2010 rating decision, arguing that the effective date for the increased rating to 30 percent should be earlier than May 1, 2004.  

To review, the Veteran was rated as 10 percent disabled prior to June 5, 2002, as 20 percent disabled between June 5, 2002 and January 16, 2004, as 100 percent disabled between January 16, 2004 and May 1, 2004, and has been rated as 30 percent disabled since May 1, 2004.  

The general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2012).  An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2012); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, three possible dates may be assigned depending on the facts of the case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

Harper, 10 Vet. App. at 126. 

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2012).  The regulation which governs informal claims, 38 C.F.R. § 3.155 , provides as follows: "(a) Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it [the formal claim] will be considered filed as of the date of receipt of the informal claim." 

Thus, in fixing an effective date for an award of increased compensation, VA must make two determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred. 

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2012).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2012). 

VA must look to all communications from a claimant that may be interpreted as applications or claims -formal and informal- for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).

Having carefully reviewed the evidence of record, the Board finds, for the reasons set forth below, that the evidence is against the claim for an earlier effective date for the award of a 30 percent disability rating for the left knee disorder.  

On review of the record, the Board does not find any evidence that could be construed as a claim, formal or informal, for an increased evaluation prior to June 5, 2002.  See Servello, supra.  Importantly, her claim for increased rating filed in September 1999 was finally decided in June 2000.  

The Board must now look to the evidence to determine whether it was "factually ascertainable" that the criteria for a higher evaluation were met at any time from June 5, 2001 - one year prior to the claim for increased rating at issue - to January 16, 2004, the date of assignment of the temporary total rating.  38 U.S.C.A. § 5110(b)(2)  (West 2002); 38 C.F.R. § 3.400(o)(2) (2012).  Regarding when a factually ascertainable increase in disability occurs, the Board notes that the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).  

In the analysis below, the Board will detail relevant rating criteria for knee disabilities.  The Board will discuss the evidence of record dated between June 5, 2001 and January 16, 2004.  The Board will determine whether the evidence of a left knee disability approximates the criteria for a rating in excess of 10 percent between June 5, 2001 and June 5, 2002, and whether the evidence approximates the criteria for a 30 percent rating between June 5, 2002 and January 16, 2004.  

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

Disabilities of the knee are rated under Diagnostic Code (DC) 5256 through DC 5263 of 38 C.F.R. § 4.71a (2012).  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Diagnostic Code 5263 addresses genu recurvatum.   

The Board also notes the relevance here of DCs 5003 and 5010 of 38 C.F.R. § 4.71a.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Regarding the period between June 5, 2001 and June 5, 2002, a time during which the Veteran's left knee disorder was rated 10 percent disabling:  there is no relevant evidence of record, either lay or medical, dated during this period.  Hence, it is not factually ascertainable, based on the evidence of record in the year prior to the date of claim, that the award of increased rating should be effective at any time during this period.  38 C.F.R. § 3.400(o)(2).

With regard to the period from June 5, 2002 to January 16, 2004, during which time the Veteran was rated as 20 percent disabled for her left knee injury, the record contains relevant private and VA treatment records and lay statements.  This evidence does not approximate the criteria for a 30 percent evaluation under the relevant rating codes.  

To warrant 30 percent evaluation during this period under the relevant rating criteria - i.e., DCs 5010 and 5256 to 5263 - the evidence must show ankylosis under DC 5256, severe recurrent subluxation or lateral instability under DC 5257,  flexion limited to 15 degrees under DC 5260, extension limited to 20 degrees under DC 5261, or marked disability caused by malunion of the tibia and fibula under DC 5262 (ratings of 30 percent or higher are not authorized under DCs 5010, 5258, 5259, 5263).  Based on a review of the record, the Board finds that no evidence dated between June 5, 2002 and January 16, 2004 shows ankylosis, subluxation or lateral instability, flexion limited to 15 degrees, extension limited to 20 degrees, or marked disability caused by malunion of the tibia and fibula.  

Evidence of record dated between June 5, 2002 and January 16, 2004 shows the Veteran's complaints of pain and limitation associated with her left knee disability.  A July 2002 VA x-ray report noted a mild varus deformity with "extremely minimal osteophyte formation in the patellofemoral spaces but no other structural skeletal deformity."  A January 2003 MRI of the left knee found a normal left knee.  Moreover, a December 2003 VA x-ray report found a normal left knee.  However, a December 2003 VA treatment note indicated possible "internal derangement" which was confirmed by a December 2003 private MRI report noting a torn meniscus.  This finding led to the January 16, 2004 arthroscopic surgery.  But neither this evidence, nor VA treatment records dated from June 2002 to January 2004, shows the requisite criteria for a higher rating.  The record indicates that the RO attempted to obtain more detailed information regarding the Veteran's left knee disability by scheduling VA compensation examinations in September 2002, March 2003, and May 2003.  The record indicates that the Veteran was unable to report for exams due to responsibilities associated with her care for her special needs child.  In searching for evidence approximating the criteria for a higher rating, the Board reviewed the private surgery report dated on January 16, 2004.  This report is negative for ankylosis, subluxation or lateral instability, flexion limited to 15 degrees, extension limited to 20 degrees, or malunion of the tibia and fibula.  

In sum, the record contains no evidence dated between June 5, 2001 and June 5, 2002.  Moreover, the evidence of record dated between June 5, 2002 and January 16, 2004 does not approximate the criteria for a 30 percent evaluation for the left knee disability.  As such, an effective date earlier than May 1, 2004, for the award in increased rating, is unwarranted.  


ORDER

Service connection for a right hand scar is granted.  

An effective date earlier than May 1, 2004, for the award of an increased rating of 30 percent for chondromalacia of the left knee, is denied.  


REMAND

In July 2011, the Board requested additional medical inquiry into the Veteran's service connection claim for a right hand disorder, particularly her claim that she incurred arthritis as the result of accidents she suffered during service, and as the result of her service-connected left knee disability.   

The Board is satisfied that the record is sufficiently developed to address various aspects of the Veteran's claim but one - whether, as she asserted during her January 2013 Board hearing, her documented right hand arthritis is directly related to the documented in-service laceration from washing dishes, or is secondary to the now service-connected residual scar from the laceration while washing dishes.  38 C.F.R. §§ 3.303, 3.310.  The record continues to lack an adequate opinion from a medical professional who has directly addressed these theories of entitlement.  As such, another remand is warranted for additional medical inquiry.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA exam to answer the following questions.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.   

The examiner is asked to provide opinions as to the following:

a.  whether it is at least as likely as not that the currently diagnosed right hand arthritis is related to or caused at the same time as the documented in-service laceration from dishwashing?  

b.  whether it is at least as likely as not that the currently diagnosed right hand arthritis was caused by the Veteran's service-connected right hand scar, or has been aggravated (increased in severity beyond the natural course of the disability) by the service-connected right hand scar.      

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  After all the above medical inquiry has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


